Name: Commission Regulation (EEC) No 645/92 of 13 March 1992 amending Regulation (EEC) No 19/82 laying down detailed rules for applying Council Regulation (EEC) No 2641/80 with regard to imports of sheepmeat and goatmeat products originating in certain non-member countries
 Type: Regulation
 Subject Matter: animal product;  cooperation policy;  tariff policy
 Date Published: nan

 14. 3. 92No L 69/28 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 645/92 of 13 March 1992 amending Regulation (EEC) No 19/82 laying down detailed rules for applying Council Regulation (EEC) No 2641/80 with regard to imports of sheepmeat and goatmeat products originating in certain non-member countries Annex III to Regulation (EEC) No 19/82 should accor ­ dingly be modified by details of the Hungarian and Argentine authorities now empowered to issue export licences ; Whereas the measures provided for in this Regulation are in accordance with die opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION : Article 1 Annex III to Regulation (EEC) No 19/82 is hereby amended as follows : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1741 /91 0, and in particular Article 15 (2) thereof, Having regard to Council Regulation (EEC) No 2641 /80 of 14 October 1980 derogating from certain import rules laid down in Regulation (EEC) No 1837/80 on the common organization of the market in sheepmeat and goatmeat (3), as amended by Regulation (EEC) No 3939/87 (4), and in particular Article 1 (2) thereof, Whereas Commission Regulation (EEC) No 19/82 of 6 January 1982 laying down detailed rules for applying Regulation (EEC) No 2641 /80 with regard to imports of sheepmeat and goatmeat products originating in certain non-member countries (*), as amended by Regulation (EEC) No 823/91 (*), relates in particular to licences issued in the framework of voluntary-restraint agreements and Annex III thereof contains a list of authorities in third countries empowered to issue export licences ; Whereas Hungary and Argentina have changed the authority empowered to issue export licences ; whereas 1 . In point I, Junta nacional de carnes is replaced by 'Secretaria de agricultura, ganaderÃ ­a y pesca'. 2. In point V, TERIMPEX is replaced by 'Ministry of International Economic Relations'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 April 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 March 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 289, 7. 10. 1989, p. 1 . O OJ No L 163, 26. 6. 1991 , p. 41 . 0 OJ No L 275, 18. 10. 1980, p. 2. 0 OJ No L 373, 31 . 12. 1987, p. 1 . 0 OJ No L 3, 7. 1 . 1982, p. 18 . ^ OT No L 84. 4. 4. 1991 . D. 7.